19785724
19785724
Chase
7
4/12/2005
$88,000.00
$0.00
$77,119.22
$560.72
19785856
19785856
Chase
13
4/12/2005
$148,000.00
$0.00
$124,860.16
$998.11
4/19/2005
19794957
19794957
Chase
13
4/15/2005
$108,000.00
$0.00
$21,546.81
$189.43
19797166
19797166
Chase
7
4/26/2005
$215,000.00
$0.00
$182,133.55
$1,203.60
4/12/2005
19798123
19798123
Chase
7
4/26/2005
$215,000.00
$0.00
$32,088.73
$321.98
4/12/2005
19807932
19807932
Chase
7
4/12/2005
$94,000.00
$0.00
$74,823.68
$528.10
4/30/2005
19811256
19811256
Chase
7
4/12/2005
$119,000.00
$0.00
$100,833.68
$745.40
4/11/2005
19813351
19813351
Chase
7
4/12/2005
$87,000.00
$0.00
$65,050.55
$451.78
4/8/2005
19813930
19813930
Chase
7
4/12/2005
$240,000.00
$0.00
$179,368.70
$1,161.51
3/31/2005
Bankruptcy Report
Date: 5/26/2005 11:05:04 AM Deal Number: SASCO 2005-NC1 Report As of: 4/30/2005
Investor Ln Nbr
Loan Number
Servicer Name
Originator
Chapter
Filing Date
Current Value
Sr/Jr Lien Bal
Confirmation Date
Prepetition Due
Date
Current UPB
Plan Paid to Date
Post Petition Due
Date
End Date
Dismissal Date
Amount Last Paid Last Payment Date
Page 1 of 2 (10 records returned)
19823194
19823194
Chase
13
4/28/2005
$117,000.00
$0.00
$93,382.19
$680.91
Bankruptcy Report
Date: 5/26/2005 11:05:04 AM Deal Number: SASCO 2005-NC1 Report As of: 4/30/2005
Investor Ln Nbr
Loan Number
Servicer Name
Originator
Chapter
Filing Date
Current Value
Sr/Jr Lien Bal
Confirmation Date
Prepetition Due
Date
Current UPB
Plan Paid to Date
Post Petition Due
Date
End Date
Dismissal Date
Amount Last Paid Last Payment Date
Page 2 of 2 (10 records returned)
Bankruptcy Report
Date: 5/26/2005 11:05:04 AM Deal Number: SASCO 2005-NC1 Report As of: 4/30/2005
Investor Ln Nbr
Loan Number
Servicer Name
Originator
Chapter
Filing Date
Current Value
Sr/Jr Lien Bal
Confirmation Date
Prepetition Due
Date
Current UPB
Plan Paid to Date
Post Petition Due
Date
End Date
Dismissal Date
Amount Last Paid Last Payment Date
Page 2 of 2 (10 records returned)